Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of February 9, 2016 is by and among KAPSTONE KRAFT PAPER
CORPORATION, a Delaware corporation (the “Borrower”), KAPSTONE PAPER AND
PACKAGING CORPORATION, a Delaware corporation (the “Parent”), certain
subsidiaries of the Parent identified on the signature pages hereto as
Guarantors, the Lenders and Voting Participants identified on the signature
pages hereto and BANK OF AMERICA, N.A., as Administrative Agent (the
“Administrative Agent”), Swing Line Lender and L/C Issuer.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Parent, the other Guarantors party thereto, the
Lenders party thereto, and the Administrative Agent have entered into that
certain Second Amended and Restated Credit Agreement dated as of June 1, 2015
(as amended, restated, modified or supplemented from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders and Voting Participants
agree to certain amendments to the Credit Agreement; and

 

WHEREAS, the Lenders and Voting Participants are willing to agree to certain
amendments to the Credit Agreement subject to the terms and conditions specified
in this Agreement;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings provided to such
terms in the Credit Agreement.

 

2.                                      Amendments.  Subject to the other terms
and conditions of this Agreement (including the conditions precedent set forth
in Section 3 hereof), the Credit Agreement is hereby amended as follows:

 

(a)                                 The following definitions are hereby added
to Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Cowpens Power Plant Transaction” means a contractual arrangement between one or
more Loan Parties and a third party whereby (a) one or more Loan Parties shall
lease, license or otherwise provide occupancy rights for certain parcels of
its/their land located in Cowpens, South Carolina to such third party for the
purposes of constructing

 

--------------------------------------------------------------------------------


 

an electric power plant, and (b) such third party shall provide steam and/or
heated water for a Loan Party’s mill located in Cowpens, South Carolina.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“First Amendment Effective Date” means February 9, 2016.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)                                 The table in the definition of “Applicable
Rate” in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

 

Applicable Rate

 

 

 

 

 

Revolving Credit Facility and
Term Loan A-1

 

Term Loan A-2

 

Pricing 
Level

 

Total Leverage Ratio

 

Base Rate
Loans

 

Eurodollar Rate
Loans

 

Unused
Fee

 

Letter of
Credit Fee

 

Base Rate
Loans

 

Eurodollar
Rate Loans

 

I

 

> 4.00x

 

1.00

%

2.00

%

0.325

%

2.00

%

1.125

%

2.125

%

II

 

> 3.00 but < 4.00x

 

0.75

%

1.75

%

0.30

%

1.75

%

0.875

%

1.875

%

III

 

> 2.50x but < 3.00x

 

0.50

%

1.50

%

0.275

%

1.50

%

0.625

%

1.625

%

IV

 

>2.00x but < 2.50x

 

0.25

%

1.25

%

0.25

%

1.25

%

0.375

%

1.375

%

V

 

> 1.50x but < 2.00x

 

0.125

%

1.125

%

0.225

%

1.125

%

0.25

%

1.25

%

VI

 

<1.50x

 

0

%

1.00

%

0.20

%

1.00

%

0.125

%

1.125

%

 

(c)                                  In the definition of “Defaulting Lender” in
Section 1.01 of the Credit Agreement:

 

(i)  the word “or” immediately following subclause (ii) of clause (d) of the
first sentence thereof is hereby replaced with “,”; and

 

2

--------------------------------------------------------------------------------


 

(ii) the following subclause (iii) is hereby added immediately following
subclause (ii) of clause (d) thereof:

 

or (iii) become the subject of a Bail-in Action.

 

(d)                                 In the definition of “EBITDA” in
Section 1.01 of the Credit Agreement:

 

(i) Clause (h) is hereby amended to (A) replace the phrase “up to $8,000,000 for
the term of this Agreement” with “(i) up to $8,000,000 for the period from the
Closing Date through December 31, 2015 and (ii) up to $8,000,000 for the period
from January 1, 2016 through the termination of this Agreement”, (B) insert
immediately after the phrase “one such outage” the following phrase: “for each
of the foregoing clauses (i) and (ii)” and (C) add the following proviso at the
end of such clause: “provided that, no more than $8,000,000 may be added back
pursuant to this clause (h) for any four (4) Fiscal Quarter period.”

 

(ii) Clause (k) is hereby amended to (A) delete the word “mill” therefrom and
(B) replace the reference to “$10,000,000” with a reference to “$15,000,000.”

 

(iii) the word “and” immediately before clause (l) is hereby replaced with “,”
and the following clauses (m) and (n) are hereby added immediately following
clause (l):

 

(m) costs incurred prior to December 31, 2015 associated with the strike at the
mill owned by Longview Fibre Paper and Packaging, Inc., in an aggregate amount
not to exceed $15,227,000 and (n) signing bonuses paid to employees at the
Longview Fibre Paper and Packaging, Inc. mill and the KapStone Charleston Kraft
LLC mill located in North Charleston, South Carolina prior to December 31, 2016,
in an aggregate amount to be consented to by the Administrative Agent in
writing.

 

(e)                                  In the definition of “Permitted
Acquisition” in Section 1.01 of the Credit Agreement, clause (iii) is hereby
amended and restated in its entirety to read as follows:

 

(iii) After giving effect to such Proposed Acquisition on a Pro Forma Basis,
(x) the Total Leverage Ratio shall be less than 4.0 to 1.00 on a Pro Forma
Basis, and (y) the Borrower shall be in compliance on a Pro Forma Basis with the
financial covenant set forth in Section 7.14(b), in each case, recomputed for
the most recent Fiscal Quarter for which financial statements have been
delivered;

 

(f)                                   The definition of “Specified
Representations” in Section 1.01 of the Credit Agreement is amended to add a
reference to “5.27” immediately following the reference to “5.26.”

 

(g)                                  In the definition of “Total Debt” in
Section 1.01 of the Credit Agreement, clause (a) is hereby amended and restated
to read as follows:

 

(a) contingent obligations in respect of Contingent Liabilities (except to the
extent constituting Contingent Liabilities in respect of obligations of a Person

 

3

--------------------------------------------------------------------------------


 

other than the Parent, the Borrower or any Subsidiary or in respect of Letters
of Credit (in each case, other than Contingent Liabilities permitted under
Section 7.01(m))),

 

(h)                                 Section 1.03(a) of the Credit Agreement is
hereby amended to insert the following sentence at the end thereof:

 

Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent a change in GAAP occurs which results in operating leases being
treated or classified as capital leases, such change shall not be given effect
under the Loan Documents (including, without limitation, in any computation of
financial covenants).

 

(i)                                     In Section 2.02(f)(ii) of the Credit
Agreement:

 

(i) the following proviso is added at the end of clause (C):

 

; provided that, with respect to any Incremental Term Loan the proceeds of which
are used to fund a Permitted Acquisition substantially concurrently upon the
receipt thereof, (1) the absence of any Default or Event of Default shall be
tested as of the date a definitive purchase agreement with respect to such
Permitted Acquisition is entered into and (2) the absence of a Default or Event
of Default as of the date that such Incremental Term Loan is incurred (other
than an Event of Default specified in Section 8.01(a) or 8.01(c)) shall not
constitute a condition to the incurrence of such Incremental Term Loan;

 

(ii) the following proviso is added at the end of clause (H)(x):

 

; provided that, with respect to any Incremental Term Loan the proceeds of which
are used to fund a Permitted Acquisition substantially concurrently upon the
receipt thereof, such certification shall be made (1) with respect to all
representations and warranties contained in Article V and in the other Loan
Documents as of the date a definitive purchase agreement with respect to such
Permitted Acquisition is entered into and (2) with respect to the Specified
Representations only as of the date that such Incremental Term Loan is incurred

 

(iii) the following proviso is added at the end of clause (H)(y):

 

; provided that, with respect to any Incremental Term Loan the proceeds of which
are used to fund a Permitted Acquisition substantially concurrently upon the
receipt thereof, such certification shall be made (1) with respect to the
absence of any Default or Event of Default as of the date a definitive purchase
agreement with respect to such Permitted Acquisition is entered into and
(2) with respect to the absence of a Default or Event of Default under
Section 8.01(a) and 8.01(c) only as of the date that such Incremental Term Loan
is incurred;

 

(j)                                    In Section 2.15(a)(iv) of the Credit
Agreement, the following phrase is hereby inserted at the beginning of the last
sentence of such Section:

 

Subject to Section 11.22,

 

4

--------------------------------------------------------------------------------


 

(k)                                 The following new Section 5.27 is hereby
inserted immediately following Section 5.26:

 

5.27                        EEA Financial Institution.

 

None of the Parent, the Borrower nor any other Guarantor is an EEA Financial
Institution.

 

(l)                                     Section 7.01(m) of the Credit Agreement
is hereby amended to insert at the end thereof the following phrase: “or the
Cowpens Power Plant Transaction”.

 

(m)                             In Section 7.02(i) of the Credit Agreement:

 

(i)                                     The word “and” immediately following
clause (A) is hereby replaced with “,”;

 

(ii)                                  The phrase “clause (v)” in clause (B) is
hereby replaced with “clause (vii)”; and

 

(iii)                               The following new clauses (C) and (D) are
hereby inserted immediately following clause (B):

 

, (C) Liens on the portion of any Loan Party’s Cowpens, South Carolina property
which is leased, licensed or otherwise occupied by a third party in connection
with the Cowpens Power Plant Transaction (including, without limitation, any
access or other easement rights and any interconnection rights), provided that
(i) such Liens do not materially and adversely interfere with the Borrower’s use
of the existing mill located at such site and (ii) such Liens attach solely to
the portion of property being leased, licensed or otherwise occupied by such
third party (including, without limitation, any access or other easement rights
and any interconnection rights) and (D) to the extent constituting a Lien, any
lease, license or other occupancy right (including, without limitation, any
access or other easement rights and any interconnection rights) permitted
pursuant to clause (viii) of Section 7.05(b)

 

(n)                                 Section 7.04(d) of the Credit Agreement is
hereby amended to read as follows:

 

(d)                                 the Borrower or any Subsidiary may (i) pay
dividends or make other distributions to any Loan Party (including, in the case
of the Borrower, distributions to Parent to permit Parent to make required
payments under guarantees incurred in accordance with Section 7.18(j)) and
(ii) declare and pay dividends ratably with respect to its equity interests;

 

(o)                                 Section 7.05(b) of the Credit Agreement is
hereby amended to (i) delete the word “or” immediately following clause (vi) and
(ii) add the following clause (viii) immediately following clause (vii):

 

or (viii) the lease of a portion of any Loan Party’s land located in Cowpens,
South Carolina in connection with the Cowpens Power Plant Transaction, so long
as such lease (including, without limitation, any access or other easement
rights and any

 

5

--------------------------------------------------------------------------------


 

interconnection rights) does not materially and adversely interfere with the
Borrower’s use of the existing mill located at such site.

 

(p)                                 Section 7.09 of the Credit Agreement is
hereby amended to insert immediately after each occurrence of the phrase “Chip
Mill Outsourcings” the following phrase: “or the Cowpens Power Plant
Transaction”.

 

(q)                                 The table in Section 7.14(a) of the Credit
Agreement and the proviso immediately following such table are hereby amended to
read as follows:

 

Calendar Year

 

March 31

 

June 30

 

September 30

 

December 31

2016

 

4.50:1.00

 

4.50:1.00

 

4.50:1.00

 

4.50:1.00

2017

 

4.50:1.00

 

4.50:1.00

 

4.25:1.00

 

4.25:1.00

2018

 

4.00:1.00

 

4.00:1.00

 

3.75:1.00

 

3.75:1.00

Thereafter

 

3.75:1.00

 

3.75:1.00

 

3.75:1.00

 

3.75:1.00

 

; provided that, with respect to the Fiscal Quarter in which a Material
Acquisition occurs, and for the three Fiscal Quarters immediately following such
Material Acquisition, the Borrower shall not permit the Total Leverage Ratio to
be greater than the lesser of (i) 4.50:1.00 and (ii) the ratio set forth above
for such Fiscal Quarters plus 0.50.

 

(r)                                    Section 7.18(j) of the Credit Agreement
is hereby amended to replace the reference to “guarantees of Loan Party
obligations in the ordinary course of business” with a reference to “guarantees
of obligations of the Borrower or any Subsidiary in accordance with
Section 7.01”.

 

(s)                                   The following new Section 11.22 is hereby
added to the Credit Agreement immediately following Section 11.21:

 

11.22                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other

 

6

--------------------------------------------------------------------------------


 

instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

3.                                      Conditions Precedent to Effectiveness. 
This Agreement shall become effective as of the date hereof upon the
satisfaction of the following conditions:

 

(a)                                 Execution of Counterparts of Agreement. 
Receipt by the Administrative Agent of counterparts of this Agreement duly
executed by the Borrower, the Parent, the other Guarantors, the Administrative
Agent and the Required Lenders; and

 

(b)                                 Fees and Expenses.  The payment by the
Borrower to (i) the Administrative Agent, for the account of each Lender and
Voting Participant that signs this Agreement prior to Monday, February 8 at 12
noon Eastern time, an amendment fee equal to 10 basis points on the aggregate
amount of such Lender’s Term Loans and Revolving Credit Commitment as of the
closing date of this Agreement and (ii) the Administrative Agent (or one of its
Affiliates) of all reasonable out of pocket costs and expenses of the
Administrative Agent for which invoices have been received by the Borrower at
least one (1) Business Day prior to the date hereof in connection with the
preparation, execution and delivery of this Agreement (including, without
limitation, to the extent the Borrower has received an invoice therefor at least
one (1) Business Day prior to the date hereof, the reasonable fees and expenses
of Moore & Van Allen PLLC, special counsel to the Administrative Agent).

 

4.                                      Representations and Warranties.  Each
Loan Party hereby represents and warrants that (a) it is duly authorized to
execute and deliver, and perform its obligations under, this Agreement; (b) the
execution, delivery and performance by it of this Agreement do not and will not
(i) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect), (ii) conflict with (A) any provision of Law, (B) the charter,
by-laws or other organizational documents of any Loan Party or (C) any
agreement, indenture, instrument or other document material to the business of
any Loan Party, or any judgment, order or decree, which is binding upon any Loan
Party or any of their respective properties; (c) the representations and
warranties contained in Article V of the Credit Agreement and in any other Loan
Document are true and correct in all material respects (except to the extent
already qualified by materiality pursuant to the terms thereof) on and as of the
date hereof as though made on and as of such date, except for those which
expressly relate to an earlier date, in which case they are true and correct in
all material respects (except to the extent already qualified by materiality
pursuant to the terms thereof) as of such date; and (d) no Default or Event of
Default exists under the Credit Agreement on and as of the date hereof and after
giving effect to this Agreement, or will occur as a result of the transactions
contemplated hereby.

 

5.                                      No Other Changes; Ratification.  Except
as expressly modified or waived hereby, all of the terms and provisions of the
Credit Agreement (including schedules and exhibits thereto) and the other Loan
Documents shall remain in full force and effect.  The term “this Agreement” or
“Credit Agreement” and all similar references as used in each of the Loan
Documents shall hereafter mean the Credit Agreement as modified by this
Agreement.  This Agreement shall constitute a “Loan Document” under, and as
defined in, the Credit Agreement.  Except as herein specifically agreed, the
Credit Agreement and the other Loan Documents are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.  This
Agreement shall be effective only to the extent specifically set forth herein

 

7

--------------------------------------------------------------------------------


 

and shall not (i) be construed as a waiver of any breach or default nor as a
waiver of any breach or default of which the Lenders have not been informed by
the Borrower, (ii) affect the right of the Lenders to demand compliance by the
Loan Parties with all terms and conditions of the Credit Agreement and other
Loan Documents in all other instances, (iii) be deemed a waiver of any
transaction or future action on the part of the Loan Parties requiring the
Lenders’ or the Required Lenders’ consent or approval under the Credit Agreement
or other Loan Documents, or (iv) be deemed or construed to be a waiver or
release of, or a limitation upon, the Administrative Agent’s or the Lenders’
exercise of any rights or remedies under the Credit Agreement or any other
document executed or delivered in connection therewith, whether arising as a
consequence of any Event of Default which may now exist or otherwise, all such
rights and remedies hereby being expressly reserved.

 

6.                                      Expenses.  The Borrower agrees to pay
all reasonable costs and expenses in connection with the preparation, execution
and delivery of this Agreement, including without limitation the reasonable fees
and expenses of Moore & Van Allen PLLC, special counsel to the Administrative
Agent.

 

7.                                      Acknowledgment of Guarantors.  The
Guarantors acknowledge and consent to all of the terms and conditions of this
Agreement and agree that this Agreement and any documents executed in connection
herewith do not operate to reduce or discharge the Guarantors’ obligations under
the Credit Agreement or the other Loan Documents.

 

8.                                      Affirmation of Liens. Each Loan Party
affirms the liens and security interests created and granted by it in the Loan
Documents (including, but not limited to, the Security Agreement) and agrees
that this Agreement shall in no manner adversely affect or impair such liens and
security interests.

 

9.                                      Counterparts; Facsimile/Email.  This
Agreement may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and it shall not be necessary
in making proof of this Agreement to produce or account for more than one such
counterpart.  Delivery of an executed counterpart of this Agreement by telecopy
or electronic mail by any party hereto shall be effective as such party’s
original executed counterpart.

 

10.                               Governing Law.  This Agreement shall be deemed
to be a contract made under, and for all purposes shall be construed in
accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York but otherwise
without regard to the conflict of law principles thereof).

 

11.                               Entirety. This Agreement and the other Loan
Documents embody the entire agreement between the parties and supersede all
prior agreements and understandings, if any, relating to the subject matter
hereof.  These Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.  There are no oral agreements between the
parties.

 

[SIGNATURE PAGES FOLLOW]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BORROWER:

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea Tarbox

 

Title:

Vice President and CFO

 

 

 

 

 

GUARANTORS:

KAPSTONE PAPER AND PACKAGING

 

CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea Tarbox

 

Title:

Vice President and CFO

 

 

 

 

 

KAPSTONE CHARLESTON KRAFT LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea Tarbox

 

Title:

Vice President and CFO

 

 

 

 

 

KAPSTONE CONTAINER CORPORATION,

 

a Georgia corporation

 

 

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea Tarbox

 

Title:

Vice President and CFO

 

 

 

 

 

LONGVIEW FIBRE PAPER AND PACKAGING, INC.,

 

a Washington corporation

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea Tarbox

 

Title:

CFO

 

KAPSTONE KRAFT PAPER CORPORATION

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

VICTORY PACKAGING L.P.,

 

a Texas limited partnership

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea Tarbox

 

Title:

Vice President

 

 

 

 

 

VICTORY PACKAGING MAQUILLA DORA LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea Tarbox

 

Title:

Vice President

 

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Maria A. McClain

 

Name:

Maria A. McClain

 

Title:

Vice President

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Brian McDonald

 

Name:

Brian McDonald

 

Title:

Senior Vice President

 

 

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Christopher Lee

 

Name:

Christopher Lee

 

Title:

Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

1ST FARM CREDIT SERVICES, PCA,

 

as a Lender

 

 

 

 

 

By:

/s/ Corey J. Waldinger

 

Name:

Corey J. Waldinger

 

Title:

Vice President, Capital Markets Group

 

 

 

 

 

AGCHOICE FARM CREDIT, ACA,

 

as a Lender

 

 

 

 

 

By:

/s/ Joshua L. Larock

 

Name:

Joshaua L. Larock

 

Title:

Vice President

 

 

 

 

 

AGFIRST FARM CREDIT BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Matthew H. Jeffords

 

Name:

Matthew H. Jeffords

 

Title:

Vice President

 

 

 

 

 

AGSTAR FINANCIAL SERVICES, PCA,

 

as a Lender

 

 

 

 

 

By:

/s/ Bob Atwood

 

Name:

Bob Atwood

 

Title:

Mgr. Agency Desk and Team Leader

 

 

 

 

 

 

 

AMERICAN AGCREDIT, PCA,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael J. Balok

 

Name:

Michael J. Balok

 

Title:

Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

AMERICAN SAVINGS BANK, FSB,

 

as a Lender

 

 

 

 

 

By:

/s/ Rian DuBach

 

Name:

Rian DuBach

 

Title:

First Vice President

 

 

 

 

 

BANKPLUS,

 

as a Lender

 

 

 

 

 

By:

/s/ Jay Bourne

 

Name:

Jay Bourne

 

Title:

FVP

 

 

 

 

 

BMO HARRIS BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Joseph C. Mikulskis

 

Name:

Joseph C. Mikulskis

 

Title:

Senior Vice President

 

 

 

 

 

CITIZENS BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ M. James Barry III

 

Name:

M. James Barry III

 

Title:

Senior Vice President

 

 

 

 

 

COBANK, ACB,

 

as a Lender

 

 

 

 

 

By:

/s/ Hal Nelson

 

Name:

Hal Nelson

 

Title:

Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Charles Randolph

 

Name:

Charles Randolph

 

Title:

Senior Vice President

 

 

 

 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, (formerly known as COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH)

 

as a LENDER

 

 

 

 

 

By:

/s/ James Purky

 

Name:

James Purky

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Bradley Pierce

 

Name:

Bradley Pierce

 

Title:

Executive Director

 

 

 

 

 

FARM CREDIT BANK OF TEXAS,

 

as a Lender

 

 

 

 

 

By:

/s/ Chris M. Levine

 

Name:

Chris M. Levine

 

Title:

Vice President

 

 

 

 

 

FARM CREDIT SERVICES OF AMERICA, PCA,

 

as a Lender

 

 

 

 

 

By:

/s/ Bruce Dean

 

Name:

Bruce Dean

 

Title:

Vice President

 

 

 

 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Stephen Watts

 

Name:

Stephen Watts

 

Title:

Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE BANK NATIONAL ASSOCATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Nick Whitaker

 

Name:

Nick Whitaker

 

Title:

Vice President

 

 

 

 

 

FIRST MIDWEST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Chris Sabino

 

Name:

Chris Sabino

 

Title:

Commercial Loan Officer

 

 

 

 

 

FIRST NATIONAL BANK OF OMAHA,

 

as a Lender

 

 

 

 

 

By:

/s/ Andrew Wong

 

Name:

Andrew Wong

 

Title:

Vice President

 

 

 

 

 

FIRSTMERIT BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Sherlyn Nelson

 

Name:

Sherlyn Nelson

 

Title:

Vice President

 

 

 

 

 

FIRST BANK OF HIGHLAND PARK,

 

as a Lender

 

 

 

 

 

By:

/s/ Martha McGuire

 

Name:

Martha McGuire

 

Title:

Executive Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Brittany Mondane

 

Name:

Brittany Mondane

 

Title:

Second Vice President

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Zobel

 

Name:

Mark Zobel

 

Title:

Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Patrick Flaherty

 

Name:

Patrick Flaherty

 

Title:

Vice President

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Lender

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

 

 

 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Lisa Garling

 

Name:

Lisa Garling

 

Title:

Portfolio Manager

 

 

 

 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Michele Dragonetti

 

Name:

Michele Dragonetti

 

Title:

Senior Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE PRIVATEBANK & TRUST CO.,

 

as a Lender

 

 

 

 

 

By:

/s/ Chris Trimbach

 

Name:

Chris Trimbach

 

Title:

Loan Officer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Mary Ann Klemm

 

Name:

Mary Ann Klemm

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ John D. Brady

 

Name:

John D. Brady

 

Title:

Managing Director

 

 

 

 

 

AGRIBANK, FCB,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ Barbara Kay Stille

 

Name:

Barbara Kay Stille

 

Title:

Senior Vice President & General Counsel

 

 

 

 

 

BADGERLAND FINANCIAL, FLCA,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ Anthony G. Endres

 

Name:

Anthony G. Endres

 

Title:

Assistant Vice President-Capital Markets

 

 

 

 

 

CAPITAL FARM CREDIT,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ Donald L Palm

 

Name:

Donald L. Palm

 

Title:

SVP Capital Markets

 

KAPSTONE KRAFT PAPER CORPORATION

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT MID-AMERICA, FLCA,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ Ralph M. Bowman

 

Name:

Ralph M. Bowman

 

Title:

Vice President Capital Markets

 

 

 

 

 

FARM CREDIT OF CENTRAL FLORIDA, ACA,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ Craig A. Register

 

Name:

Craig A. Register

 

Title:

Executive Vice President

 

 

 

 

 

FARM CREDIT EAST, ACA,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ Eric W. Pohlman

 

Name:

Eric W. Pohlman

 

Title:

Vice President

 

 

 

 

 

FARM CREDIT WEST, FCLA,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ Rob Stornetta

 

Name:

Rob Stornetta

 

Title:

Vice President

 

 

 

 

 

FIRST SOUTH FARM CREDIT, ACA,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ John W. Hurt

 

Name:

John W. Hurt

 

Title:

Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GREENSTONE FARM CREDIT SERVICES, FLCA,
as a Voting Participant

 

 

 

 

 

By:

/s/ Randy Stee

 

Name:

Randy Stee

 

Title:

EVP, Chief Sales and Marketing Officer

 

 

 

 

 

LONESTAR AGCREDIT FLCA,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ Jim Bob Reynolds

 

Name:

Jim Bob Reynolds

 

Title:

Chief Lending Officer

 

 

 

 

 

MIDATLANTIC FARM CREDIT, ACA agent/nominee for its wholly owned subsidiary,
MidAtlantic Farm Credit, FLCA,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ James E. May

 

Name:

James E. May

 

Title:

Vice President

 

 

 

 

 

 

 

Northwest Farm Credit Services, FCLA,
as a Voting Participant

 

 

 

 

By:

/s/ Jeremy A. Roewe

 

Name:

Jeremy A. Roewe

 

Title:

Vice President

 

 

 

 

 

UNITED FCS, FLCA D/B/A FCS COMMERCIAL FINANCE GROUP,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ Lisa Caswell

 

Name:

Lisa Caswell

 

Title:

Vice President

 

KAPSTONE KRAFT PAPER CORPORATION

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------